DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on 02/17/2022.  These drawings are acceptable.

Claim Objections
Claim 28 is objected to because of the following informalities:
In claim 28, the language of “the copper-containing alloy is in the form of the particulate is prepared by a method” is suggested to read “the copper-containing alloy is in the form of the particulate and is prepared by a method” to improve sentence structure.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-26 and 28-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 25-26 contain the following new matter “wherein the copper-containing alloy further comprises a lubricant” and “wherein the lubricant comprises graphite, talc, MoS2, mica, or boron nitride.” Claims 25-26 depend from claim 15, directed to a spray coating method of a copper-containing alloy in the form of a particulate or a wire. However, it is clear from the instant specification that the particulate form further containing a lubricant is only used in a separate embodiment of forming an article from a powder containing a lubricant, “[i]n some embodiments, the powder formed is combined with a solid lubricant in a composition that can be used to form articles” [0005]. The powder and lubricant combination is only referred to in the disclosure concerning the process of shaping and heating an article formed of the particulate material [0059-0061], and there is no disclosure made towards including a lubricant in the particulate material used in the entirely separate spray coating method. 
Claims 28-31 contain the following new matter “wherein the copper-containing alloy is in the form of the particulate is prepared by a method comprising shaping the particulate into a precursor article; and heating the precursor article at a temperature from about 500ºC to about 1100 ºC,” “further comprising homogenizing the copper-containing alloy,” “wherein the shaping and heating comprise one or more of warm compaction, hot isotactic pressing, powder forging, powder injection molding, powder rolling, and powder extrusion,” “further comprising performing at least one of the following steps after the heating step: a secondary heat treatment; a joining; a repressing; a resizing; a machining; and a surface treatment.” Claims 28-31 depend from claim 15, directed to a spray coating method of a copper-containing alloy in the form of a particulate or a wire. However, it is clear from the instant specification that the method of forming an article by shaping and heating a particulate material as set forth in claim 28, and further limited in depending claims 29-31, is a completely separate method to the spray coating method as set forth in claim 15, and there is no disclosure or suggestion towards using the methods in combination. Note the instant specification at [0055-0072] and Fig. 1 describes a method of forming an article from a copper-containing alloy powder and is silent as to the spray coating process which is described starting at [0080] and Fig. 3 as a separate aspect of the disclosure. 

Claims 28-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. 
Claim 28 is directed to a method of forming a coating by heating a copper-containing alloy, in the form of a particulate, to a molten or semi-molten state and spraying the molten or semi-molten copper-containing alloy onto a substrate to form a coating, and further shaping the particulate into a precursor article, and heating the precursor article at a temperature from about 500 ºC to about 1100 ºC. The Examiner submits that the method of claim 28 has not been sufficiently disclosed such that one of ordinary skill would be enabled to use the invention without undue experimentation. Particularly, the means by which Applicant performs both processes of spray coating the particulate copper-containing alloy onto a substrate to form a coating and shaping the particulate into a precursor article, followed by heat treating the precursor article, in combination. The Examiner notes that a determination of a lack of enablement and undue experimentation is established based on several factors, including but not limited to 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Furthermore, a determination of a lack of enablement is made based on the analysis of all relevant factors, not of only one. See MPEP 2164.01(a). The factors have been applied as follows:
	1-2) The nature of the invention is to a method of spray coating a copper-containing alloy which is in the form of a particulate. However, claim 28 is drawn to a narrow combination of two separate methods of a forming a spray coating and forming an article by shaping and heating. Throughout the disclosure, the features of the spray coating method are never disclosed as being used in combination with the article forming method, such that the combined method of claim 28 is limited substantially beyond the methods taught as separate embodiments. It is further contradictory that a single method would employ steps of shaping and heating a particulate material to form an article as well as melting down the particulate material to spray onto a substrate and form a coating. 
3) Regarding the state of the prior art, the close prior art of record CN104233179A, US 5958522, and US 4596189, all teach methods of spray coating copper-containing alloys in particulate forms; however, there is no teaching in the prior art that an article is formed of the particulate separately to using the particulate as a feed stock material for the spray coating. 
4) One of ordinary skill in the art would have an advanced degree and/or several years of experience in materials science or chemical engineering.
5) If the particulate material is formed into a separate article prior to being used in the spray coating process, the particulate material would no longer be available for spray coating in semi-molten or molten state, such that there is considerable unpredictability for performing the methods in combination. 
6) Applicant only describes the article forming method and the spray coating method as entirely separate embodiments (instant specification [0055-0072, 0080-0084], Fig. 1 and 3), and there is no suggestion that the methods can be used together. 
7) Applicant provides one example of a substrate with a coating formed in the spray coating method [0103]. The example does not contain any mention of the article shaping and heating steps of claim 28. Therefore, no examples are provided of the article forming method, and further, no examples are provided for using the spray coating method in combination with the article forming method. 
8) The quantity of experimentation needed to use the invention as claimed is expected to high in considering that Applicant only ever discloses the methods as separate embodiments and has not shown that the methods can be performed together, and the prior art does not direct one of ordinary skill in the art on how to practice the invention as claimed. 
In view of the aforementioned analysis of the relevant factors, it is concluded that there is sufficient evidence that weighs towards a lack of enablement, such that undue experimentation would be required by one of ordinary skill in the art in order to use the spray coating method of the instant claim. 
Claims 29-31, in addition to their dependency on claim 28, recite additional limitations of the article forming process that further conflict with the spray coating method of claim 15. Therefore, the enablement issue of claim 28 is further amplified in claims 29-31.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28-31 set forth steps of shaping the particulate copper-containing alloy into a precursor article, heating the article, homogenizing the copper-containing alloy, wherein the shaping and heating include one of warm compaction, hot isotactic pressing, powder forging, powder injection molding, powder rolling, and powder extrusion, and the article formed after heating is further processed according to at least one of a secondary heat treatment, a joining, a repressing, a resizing, a machining, and a surface treatment. The aforementioned steps are seen to render the claims indefinite as it is unclear how the particulate copper-containing alloy can be heated into a molten or semi-molten state and sprayed onto a substrate to form a coating after the particulate has already been formed into an article. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 24, 27, 32-33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (CN104233179A, hereinafter referred to as "Xie"). The English language translation of Xie provided with the action dated 11/17/2021 is being relied upon.
Regarding claims 15 and 32, Xie teaches a method for preparing a wear-resistant thermally-sprayed composite copper-aluminum alloy coating on a workpiece, wherein a mixed powder containing Cu, Ni, Cr, and Si is thermally sprayed onto a surface of the workpiece to obtain a coating (Abstract). As the sprayed coating undergoes a re-melting step after being sprayed onto the workpiece [0014], it necessarily follows that the mixed powder is heated to a molten state during the thermal spraying process. 
Xie teaches the mixed powder containing, in mass% [0009]: 
Element
Instant claims
Xie ranges
Relationship
Ni
5-9%
3.8-4.3%
Close 
Si
1-3%
0-2%
Overlapping
Cr
0.2-2%
0.5-1.5%
Falls within
Cu
balance
80-85%
Falls within


Overlapping ranges are prima facie obviousness. Furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the contents of Ni are so close, one skilled in the art would have expected similar properties to result. See MPEP 2144.05(I). 
Regarding claim 24, Xie teaches the mixed powder having an average particle size of 15-35 µm [0009]. 
Regarding claim 27, Xie teaches the coating having high wear resistance, hardness, and anti-friction properties [0006] to be used for coating steel and copper-alloy workpieces [0018], such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the copper-alloy coating disclosed in Xie on a component for a combustion engine, valve, piston, or bushing in order to improve mechanical properties in components requiring high wear resistance properties.
Regarding claim 33, Xie teaches that the thermal spraying is a flame spraying process using a mixture of oxygen and fuel gas [0015, 0030, 0032], meeting a high-velocity oxy fuel spray technique as claimed. 
Regarding claim 35, in considering that Xie teaches an identical thermal spraying process to the instant claims, as well as a feedstock particulate size [0009] falling within the instant particulate size range (claim 24), the droplets formed in the thermal spray coating process of Xie would be expected to render obvious a droplet diameter of 1-20 µm as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I).
Regarding claim 36, Xie teaches preheating the surface of the workpiece to a temperature of 250-300 ºC [0011], such that the heated mixed powder is expected to cool to the workpiece temperature of 250-300 ºC when sprayed thereon. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (CN104233179A, hereinafter referred to as "Xie") as applied to claim 15 above, and further in view of Nakagawa et al. (US 5958522, hereinafter referred to as "Nakagawa"). The English language translation of Xie provided with the action dated 11/17/2021 is being relied upon.
Regarding claim 34, Xie teaches that the thermal spraying is a flame spraying process using a mixture of oxygen and fuel gas [0015, 0030, 0032]; however, Xie is silent regarding a pressure parameter for the spraying. 
Nakagawa teaches a high speed flame thermal spray coating method using a material powder that is melted and blown out from a thermal spray coating gun, wherein the powder collides with a base material and forms a coating on the surface of the base material (Col. 3, lines 25-31 and 52-63), wherein the material powder is a mixed powder containing a Cu based alloy, Ni, and Si (Col. 3, lines 65-67 and Col. 4, lines 12-17). Nakagawa teaches spraying with a gaseous mixture of oxygen, propane, and air at a combined pressure of 19-28 Bar provides an optimum combustion efficiency (Col. 6, lines 23-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flame spraying process of Xie to use the gaseous mixture of oxygen, propane, and air at spraying pressure of 19-28 Bar as taught by Nakagawa in order to optimize a combustion efficiency. 

Claims 15, 32-33, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Halpern et al. (US 4596189, hereinafter referred to as "Halpern") in view of Myojin et al. (US 2004/0112566, hereinafter referred to as “Myojin”).
Regarding claims 15 and 32-33, Halpern teaches a process of forming a metal coating on a substrate by thermal spraying of the metal on the substrate, wherein the metal may be in wire or powder form, and may be selected from alloys of copper and nickel (Col. 2, lines 44-59). Halpern teaches using a molten metal electric arc method as the thermal spray process (Col. 4, lines 17-21), such that the metal is sprayed in a molten state. 
Halpern teaches using metals for the spray coating including alloys of copper and nickel (Col. 2, lines 57-59); however, Halpern does not specify the copper-nickel-silicon-chromium alloy as claimed. 
	Myojin teaches a process for forming a continuous alloy strip by solidification of a molten alloy layer, wherein the alloy composition includes 6-8 wt% Ni, 1-2 wt% Si, 0.3-0.8 wt% Cr, with a balance of Cu [0011-0013], wherein the rapid solidification may include a spray depositing technique [0014]. Myojin teaches the Cu-Ni-Si-Cr alloy having a high thermal conductivity, high hardness, and strength [0012]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray coating method of Halpern and selected the Cu-Ni-Si-Cr alloy of Myojin as the metal alloy material to be sprayed in order to form an alloy coating with an optimal combination of high thermal conductivity, hardness, and strength.  
Regarding claim 35, in considering that Halpern teaches a substantially identical thermal spraying process to the instant claims, as well as a similar wire feedstock diameter of 0.89-1.58 mm (Col. 4, Table 1) to the instant wire diameter range (claim 24), and a similar coating thickness of 25-254 µm (Col. 4, Table 1) to the instant coating thickness range (claim  37), the droplets formed in the thermal spray coating process of Halpern would be expected to render obvious a droplet diameter of 1-20 µm as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I).
Regarding claim 36, Halpern teaches a substrate surface temperature from room temperature to 482 ºC (Col. 4, Table 1), such that when the molten metal spray contacts the substrate, the metal will necessarily cool to a temperature below 482 ºC, rendering obvious the impact temperature as claimed at least in an overlapping range. See MPEP 2144.05(I).  
Regarding claim 37, Halpern teaches a coating thickness of 25-254 µm (Col. 4, Table 1). Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I).
Regarding claim 38, Halpern teaches a wire feedstock diameter of 0.89-1.58 mm (Col. 4, Table 1). Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I).
Regarding claim 39, Halpern teaches that the thermal spray process may use a two-wire electric arc method (Col. 4, lines 17-19), rendering obvious the wire being electrically charged as claimed. 

Response to Arguments
Applicant's arguments filed 02/17/2022 with regards to the teachings of Xie (CN104233179A) have been fully considered but they are not persuasive. 
Applicant argues that Xie teaches a copper-aluminum alloy, and the instant independent claim 15 does not recite a copper-aluminum alloy, and further Applicant contends the previous Office Action ignores the aluminum of Xie and alleges the nickel content is “so close,” and as such one of ordinary skill would not expect similar properties due to the copper-aluminum alloy taught by Xie and thus the nickel is not “so close” as alleged. The Examiner does not concur. The instant claim 15 sets forth the copper-nickel-silicon-chromium alloy composition with the transitional phrase “contains” which is synonymous with “comprises” and means the scope of the recited alloy composition is open to unrecited elements, including the aluminum disclosed in Xie. See MPEP 2111.03(I). By extension, the scope of the instant claim is open to copper-aluminum-nickel-silicon-chromium alloys wherein the nickel content is significantly close the claimed nickel range. See MPEP 2144.05. Furthermore, Applicant has provided no evidence of a criticality or unexpected results for the claimed nickel range to sufficiently rebut the prima facie case of obviousness. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 716.01(c). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736